DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus claims 1-21), Species A2 (Fig. 4B; elongated slot), and Species B2 (Fig. 4D; flared teeth) in the reply filed on June 30, 2021 is acknowledged. Claim 1-4, 6-14, and 16-21 encompass the elected groups/species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 12, 13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hougen (US 2609056).
Claim 1, Hougen discloses an annular cutting tool (Fig. 1), comprising: an annular cutting body (16) having a proximal end (12), a distal end (18), and a central portion (16) disposed between the proximal end and the distal end (Fig. 1), with a central longitudinal axis of the annular cutting body extending from the proximal end to the distal end (Fig. 1); a plurality of cutting teeth (26) disposed at the distal end of the 
Claim 2, wherein one or more teeth of the plurality of cutting teeth has a substantially flat distal tip (Fig. 1). 
Claim 3, wherein the plurality of cutting teeth extend radially inward from the central portion of the annular cutting body (Fig. 2; 22). 
Claim 7, further comprising an annular protrusion (Fig. 13; 78; col. 5, lines 20-29 mention how this part can be included in the Fig. 1 embodiment) disposed at the proximal end of the annular cutting body such that recessed surface area is bounded by a proximal end of the plurality of cutting teeth and the annular protrusion (Fig. 13). 
Claim 9, wherein the drill bit has a distal cutting tip that includes a plurality of planar cutting surfaces (Fig. 1; 96), wherein an interior angle between one or more pairs of the plurality of planar cutting surfaces is approximately 120 degrees (Fig. 1).
Claim 12, Hougen discloses an annular cutting tool (Fig. 1), comprising: an annular cutting body (16) having a proximal end (12) and a distal end (18), with a central longitudinal axis of the annular cutting body extending from the proximal end to 
Claim 13, wherein the plurality of cutting teeth extend radially inward from the annular cutting body (Fig. 2).
Claim 17, further comprising an annular protrusion (Fig. 13; 78; col. 5, lines 20-29 mention how this part can be included in the Fig. 1 embodiment) disposed at the proximal end of the annular cutting body such that recessed surface area of the annular cutting body is bounded by a proximal end of the plurality of cutting teeth and the annular protrusion (Fig. 13).
Claim 19, wherein the drill bit has a distal cutting tip that includes a plurality of planar cutting surfaces (Fig. 1; 96), wherein an interior angle between one or more pairs of the plurality of planar cutting surfaces is approximately 120 degrees (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hougen (US 2609056), in view of Shortell (US 2794469).
Hougen discloses the tool as noted above.
However, Hougen does not disclose the central portion having a cleaning aperture.
Shortell teaches a cutting tool (Figs. 1-3) further comprising one or more cleaning apertures (Fig. 3; 3) located in the central portion of the annular cutting body (Fig. 1), the one or more cleaning apertures being configured to allow bone debris to pass therethrough (Fig. 1-3; col. 2, lines 4-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine cleaning apertures, as taught by Shortell, to the cutting tool of Hougen, in order to allow debris to exit the cutting tool (col. 2, lines 4-11).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hougen (US 2609056), in view of Brutscher et al. (US 5803677; “Brutscher”).
Hougen discloses the tool as noted above.
However, Hougen does not disclose extended gullets with more than one tooth between each extended gullet.
Brutscher teaches a cutting tool (Fig. 3) further comprising one or more extended gullets (207) located in the central portion of the annular cutting body (Fig. 3), each extended gullet of the one or more extended gullets being disposed between adjacent teeth of the plurality of cutting teeth (Fig. 3), and the one or more extended gullets 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include extended gullets, as taught by Brutscher, to the cutting tool of Hougen, in order to optimize cutting abilities and debris removal (cols. 4 and 5). 

Claims 8, 9, 11, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hougen (US 2609056), in view of Long et al. (US 8366713; “Long”).
In regards to claims 8 and 18, Hougen discloses the tool as noted above.
However, Hougen does not disclose one or more blades at the proximal end of the annular cutting body.
Long teaches a cutting tool that comprises one or more blade (Fig. 1P; 27P) transversely disposed at the proximal end of the annular cutting body (Fig. 1P-1Q).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine one or more blades at the proximal end of the annular cutting body, as taught by Long, to the cutting tool of Hougen, in order to allow the device to cut a planar surface on the material (col. 7, lines 10-12).
In regards to claims 9 and 19, Hougen discloses the cutting tool as noted above.
While Hougen teaches the limitations of claim 9. Long has a drill bit (Figs. 1 and 1Q) that more closely resembles the Applicant’s drill bit shown in Fig. 5A. Long teaches 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drill bit of Hougen, to look like the bit of Long, since this is a well-known drill bit structure for drilling a hole and maintaining centering for the cutting device (Fig. 1 and 1Q; cols. 9 and 10).
In regards to claims 11 and 21, Hougen discloses the tool as noted above.
However, Hougen does not disclose the drill bit being cannulated.
Long teaches the drill bit being cannulated (Fig. 1; 35; col. 8, lines 41-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the drill bit of Hougen cannulated, as taught by Long, in order to allow the drill bit to be slid over a guiding wire to guide the tool along a particular path (col. 8, lines 41-45).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hougen (US 2609056).
Hougen discloses the cutting tool as noted above.
The tool is a single unity body. However, there are separate parts that make it non-monolithic.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make all the parts as a single unitary body, since it has been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775